UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

830855
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for CALIBER HOME LOANS, INC.
In Re:                                                             Case No: 19-29151 - JNP

CHRISTOPHER R. MCCOOL                                              Judge: JERROLD N. POSLUSNY JR.
SAMANTHA A. MCCOOL A/K/A SAMANTHA A.
RADKA                                                              Chapter: 13


                                NOTICE OF SUBSTITUTION OF ATTORNEY

       Under D.N.J. LBR 9010-2, the undersigned notifies the Court that Andrew Spivack,
       Esquire will be substituted for as attorney of record for secured creditor CALIBER
       HOME LOANS, INC. in this case.1



Date: 12/12/2019                                               /s/ Nicholas V. Rogers
                                                               Nicholas V. Rogers, Esq.
                                                               Withdrawing Attorney

Date: 12/12/2019                                               /s/ Andrew L. Spivack
                                                               Andrew L. Spivack, Esq.
                                                               Superseding Attorney
                                                               Phelan Hallinan & Diamond, PC
                                                               1617 JFK Boulevard, Suite 1400
                                                               Philadelphia, PA 19103
                                                               Tel: 856-813-5500 Ext. 1566
                                                               Fax: 856-813-5501
                                                               Email:
                                                               andrew.spivack@phelanhallinan.com




   1
    The client’s name and role in the case must be clearly stated. For example, ABC Company, creditor, or John
   Smith, debtor.
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 830855
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for CALIBER HOME LOANS, INC.
 In Re:                                                  Case No: 19-29151 - JNP

 CHRISTOPHER R. MCCOOL                                   Hearing Date: N/A
 SAMANTHA A. MCCOOL A/K/A SAMANTHA A.
 RADKA                                                   Judge: JERROLD N. POSLUSNY
                                                         JR.

                                                         Chapter: 13

                        CERTIFICATION OF SERVICE

    1.    I, Dylan Shaw:

             represent the ______________________ in the above-captioned matter.

             am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
          who represents CALIBER HOME LOANS, INC. in the above captioned
          matter.

            am the _________________ in the above case and am representing
          myself.

    2.    On December 12, 2019 I sent a copy of the following pleadings and/or
          documents to the parties listed below:

          Substitution of Attorney

    3.    I hereby certify under penalty of perjury that the above documents were sent
          using the mode of service indicated.


Dated: December 12, 2019                       /s/ Dylan Shaw
                                                   Dylan Shaw
 Name and Address of Party Served                  Relationship of                      Mode of Service
                                                  Party to the Case
                                                                               Hand-delivered

                                                                               Regular mail

SAMANTHA A. MCCOOL                                                             Certified mail/RR
755 FOX RUN DRIVE,
                                         Debtor
ATCO, NJ 08004                                                                 E-mail

                                                                               Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                             (as authorized by the court *)
                                                                               Hand-delivered

                                                                               Regular mail

CHRISTOPHER R. MCCOOL                                                          Certified mail/RR
755 FOX RUN DRIVE,
                                         Debtor
ATCO, NJ 08004                                                                 E-mail

                                                                               Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                             (as authorized by the court *)
                                                                               Hand-delivered

                                                                               Regular mail

LEE MARTIN PERLMAN, Esquire                                                    Certified mail/RR
1926 GREENTREE ROAD                      Debtor’s
SUITE 100                                Attorney                              E-mail
CHERRY HILL, NJ 08003
                                                                               Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                             (as authorized by the court *)
                                                                               Hand-delivered

                                                                               Regular Mail
ISABEL C. BALBOA, Trustee
                                                                               Certified mail/RR
CHERRY TREE CORPORATE
CENTER                                   Trustee
                                                                               E-mail
535 ROUTE 38 - SUITE 580
CHERRY HILL, NJ 08002
                                                                               Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                             (as authorized by the court *)
      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.




                                                        2
LEE MARTIN PERLMAN, Esquire
1926 GREENTREE ROAD
SUITE 100
CHERRY HILL, NJ 08003




                              3
SAMANTHA A. MCCOOL
755 FOX RUN DRIVE
ATCO, NJ 08004




                     4
CHRISTOPHER R. MCCOOL
755 FOX RUN DRIVE
ATCO, NJ 08004




                        5
Isabel C. Balboa, Trustee
Cherry Tree Corporate Center,
535 Route 38 - Suite 580
Cherry Hill, NJ 08002




                                6
